Citation Nr: 1811575	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  12-24 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left foot/ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel







INTRODUCTION

The Veteran served in the Navy Reserve with active duty for training (ACDUTRA) from March 1986 to August 1986 and active duty from March 2003 to July 2003.  The Veteran also had additional periods of ACDUTRA and inactive duty for training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this appeal in March 2015 and in April 2017 for further development.  It has now been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to her claim.  See 38 C.F.R. § 3.159 (2017).

As indicated above, the record reflects that the Veteran had ACDUTRA service from March 1986 to August 1986 and active duty from March 2003 to July 2003.  In the Board's March 2015 remand, it was noted that the Veteran's most recent DD Form 214 showed that she had 11 months and 25 days of total prior active service, but that the two DD 214's in the record only showed a total of 9 months and 27 days of active service.  As such, it was directed that the Veteran be asked to identify each period of active duty (to include ACDUTRA/INACDUTRA) when she alleged that a left foot disability was incurred or aggravated.  After her response it was directed that the AOJ conduct exhaustive development to verify her duty status at such times.  
The Veteran was sent a letter in May 2015, requesting that she identify each period of active duty (to include ACDUTRA/INACDUTRA) when she alleged that a left foot disability was incurred or aggravated.  It was noted in the August 2015 Supplemental Statement of the Case that the Veteran did not respond to this letter.  However, while it does not appear that the letter was returned as undeliverable; it appears that the letter was sent to a different address than what the Veteran indicated was her address on her September 2012 VA Form 9, specifically, a different street number was used.  Also, a July 2015 VA Form 21-2507a, Request for Physical Examination, shows that the address indicated on the Veteran's VA Form 9 was used to send notice for a VA examination and the Veteran did report to a subsequent August 2015 VA examination.  Notably, the Veteran submitted a statement in August 2017 listing her address as continuing to be the address shown on the VA Form 21-2507a and VA Form 9.  Therefore, as there is an indication the Veteran did not receive the May 2015 letter requesting that she identify information pertinent to her claim, an attempt should be made on remand to again send such a letter to the Veteran's most recent address of record.

Additionally, in the April 2017 remand, it was noted that the Veteran did not retire from the Navy Reserve until October 2009 and had periods of both ACDUTRA and INACDUTRA.  In requesting an addendum medical opinion, the Board directed that the examiner be provided a list of all active duty, ACDUTRA, and INACDUTRA periods, but the only periods provided to the November 2017 VA examiner were the periods from March 1986 to August 1986 and March 2003 to July 2003.  

While service personnel records have been obtained, it remains unclear as to whether the Veteran had any additional periods of active duty to include ACDUTRA and INACDUTRA during her Reserve service.  Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303(a).  Active military service includes disability resulting from injury or disease incurred in or aggravated during active duty and ACDUTRA and disability resulting from injury (but not disease) incurred in or aggravated during INACDUTRA or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).  Verification of these dates are relevant to the appeal, as the Veteran's Reserve service treatment records show numerous complaints and treatment for left foot and left ankle conditions.  Therefore, verification of all periods of ACDUTRA and/or INACDUTRA should be accomplished on remand.

If additional service dates are verified, an addendum VA medical opinion should be obtained which addresses these additional verified service dates.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any updated VA treatment records from June 2017 to the present.

2.  Contact the Veteran at her most recent address of record (currently indicated to be an address identified by the Veteran in August 2017 correspondence) and request that she identify each period of active duty (to include ACDUTRA/INACDUTRA) when she alleges a left foot disability was incurred or aggravated.

3.  Also contact all appropriate sources in order to verify the specific dates of the Veteran's periods of service in the Navy Reserve, to include ACDUTRA and INACDUTRA.  All verified dates of service and all responses received should be documented and associated with the claims file.

4.  If additional service dates can be verified, return the claims file to the VA examiner who provided the November 2017 VA opinion to obtain an addendum opinion.  If that examiner is not available, send the claims file to another appropriate clinician for review.  If an examination of the Veteran is deemed necessary to respond to the questions presented, one should be scheduled.

Following review of the claims file, the clinician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified foot/ankle condition: (1) was caused or permanently aggravated (permanently worsened) beyond the natural progression as a result of a verified period of ACDUTRA; (2) or was caused or permanently aggravated by any injury sustained during a verified period of INACDUTRA.

Also, for any additional period of verified active duty service, the clinician should state: (1) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left foot/ankle condition was permanently aggravated (permanently increased in severity) by active duty; and (2) if there was a permanent increase in severity, then is there clear and unmistakable evidence that the permanent increase in severity was due to the natural progression of the disability.

The VA clinician must provide a complete rationale for any opinion expressed.  If the clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claim.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




